DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 9, 11, 15-16, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (GB1037071A; cited in IDS) in view of Fuhrer (Pub. No.US 2020/0317070).
As to claim 1, Ref A. discloses a cable (fig. 1) comprising: 
Ref. A discloses one or more insulated electric conductors (pg. 1, col. 1 line 43 – col. 2 line 46); and 
a plurality of continuity wires 4 positioned radially outside of the conductors such that a cut in the cable will sever one of the plurality of continuity wires before a cut into any one of the conductors (pg. 2 lines 85-101).
However, Ref. A does not disclose a first power conductor, a second power conductor, a third power conductor, and a fourth power conductor; a plurality of continuity wires positioned radially outside of the first power conductor such that a cut in the cable will sever one of the plurality of continuity wires before a cut into any one of the first power conductor, the second power conductor, the third power conductor and the fourth power conductor can occur.
Fuhrer discloses a first power conductor A1, a second power conductor A2, a third power conductor B1, and a fourth power conductor B2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cable of Ref. A have plus and minus conductors (first, second, third, and fourth power conductors) as similarly taught by Fuhrer in order to provide a cable for transmitting electricity with improved transmission of heat (¶0014 of Fuhrer).
Ref. A discloses surrounding the entirety of the outer sheath with continuity wires thereby surrounding the conductors (figs. 1-5; pg. 1 col. 1 lines 22-30; pg. 2 col. 1 lines 28-33).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the plurality of continuity wires be positioned such that a cut in the cable will sever one of the plurality of continuity wires before a cut into any one of the first power conductor, the second power conductor, the third power conductor and the fourth power conductor occur since it was known in the art that doing so protects all of the power conductors.   
As to claim 2, Ref. A in view of Fuhrer discloses wherein the first power conductor and the second power conductor comprise plus power conductors and the third power conductor and the fourth power conductor comprise minus power conductors
As to claim 6, Ref. A discloses that the plurality of continuity wires comprises at least two continuity wires (fig. 1).  
As to claim 9, Ref. A discloses that the plurality of continuity wires are arranged radially outside of the first power conductor (fig. 1).  
As to claim 11, Ref. A discloses that the plurality of continuity wires are spaced equally from one another (figs. 1-5 show the plurality of continuity wires spaced equally next to each other.)
As to claim 15, Ref. A discloses that each of the plurality of continuity wires is in a same layer of the cable (figs. 1-5).
As to claim 16, Ref. A discloses that each of the plurality of continuity wires are positioned at about a same radial distance from a center of the cable (fig. 1).  
As to claim 28, Ref. A discloses that a gauge of each continuity wire is greater than a gauge of the first power conductor (fig. 1).  
As to claim 30, Ref A discloses a cable (figs. 1-5) comprising: power conductors 1 comprising at least one conductor; and a plurality of continuity wires 4 positioned radially outside the power conductors such that the at least one conductor cannot be cut before one of the plurality of continuity wires is severed by a cut in the cable (pg. 2 lines 85-101).
However, Ref. A does not disclose power conductors comprising a first plus power conductor, a second plus power conductor, a first minus power conductor, and a second minus power conductor; and a plurality of continuity wires positioned radially outside the power conductors such that the first plus power conductor and the first minus power conductor or the second plus power conductor and the second minus power conductor cannot both be cut before one of the plurality of continuity wires is severed by a cut in the cable.
Fuhrer discloses a first plus power conductor A1, a second plus power conductor A2, a first minus power conductor B1, and a second minus power conductor B2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cable of Ref. A have a plus and minus conductors as similarly taught by Fuhrer in order to provide a cable for transmitting electricity with improved transmission of heat (¶0014 of Fuhrer).
Ref. A discloses surrounding the entirety of the outer sheath with continuity wires thereby surrounding the conductors (figs. 1-5; pg. 1 col. 1 lines 22-30; pg. 2 col. 1 lines 28-33).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a plurality of continuity wires positioned radially outside the power conductors such that the first plus power conductor and the first minus power conductor or the second plus power conductor and the second minus power conductor cannot both be cut before one of the plurality of continuity wires is severed by a cut in the cable since it was known in the art that doing so protects all of the power conductors.   

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (GB1037071A; cited in IDS) and Fuhrer (Pub. No. US 2020/0317070) as applied to claim 1 above, and further in view of Kish et al. (Patent No. US 4,528,420).
As to claim 5, Ref. A does not disclose that each of the plurality of continuity wires comprises a jacket that includes an indicia indicating that the plurality of continuity wires are not power conductors.  
Kish discloses physical indicia to facilitate identification of wires (see abstract; figs. 5A-8E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of continuity wires comprise a jacket that includes an indicia as similarly taught by Kish in order to facilitate identification of the wires.
Claim(s) 4, 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (GB1037071A; cited in IDS) and Fuhrer (Pub. No. US 2020/0317070) as applied to claim 1 above, and further in view of Pope, Jr. et al. (Patent No. US 5,541,803).
As to claim 4, Ref. A does not disclose wherein each of the plurality of continuity wires comprises 18 gauge wire.  
Pope discloses selecting the gauge or thickness of the sensor conductor as well as the sensor conductor material are chosen to increase the probability of sensor conductor breakage (col. 4 lines 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of continuity wires comprise 18 gauge wire in order to provide specific coverage of the inner sheath.  Furthermore, it would been obvious to one of ordinary skill in the art at the time the invention was made to have the plurality of continuity wires comprise 18 gauge wire since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result-effective variable (e.g., the gauge size of the plurality of continuity wires in order to increase the probability of sensor conductor breakage upon being cut) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 10, Ref. A does not disclose that the plurality of continuity wires are spaced approximately 90 degrees from one another.
Pope discloses that the sensor conductor placement affects the probability that the sensor conductor will be broken as a result of physical damage (col. 4 lines 18-58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of continuity wires be spaced approximately 90 degrees from one another in order to provide specific coverage of the inner sheath.  Furthermore, it would been obvious to one of ordinary skill in the art at the time the invention was made to have the plurality of continuity wires be spaced approximately 90 degrees from one another since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result-effective variable (e.g., the placement of the plurality of continuity wires in order to increase the probability of sensor conductor breakage upon being cut) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 13, Ref. A does not disclose that the plurality of continuity wires are spaced about 90 degrees from one another, about 60 degrees from one another, about 45 degrees from one another or about 36 degrees from one another.
Pope discloses that the sensor conductor placement affects the probability that the sensor conductor will be broken as a result of physical damage (col. 4 lines 18-58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of continuity wires be spaced about 90 degrees from one another, about 60 degrees from one another, about 45 degrees from one another or about 36 degrees from one another in order to provide specific coverage of the inner sheath.  Furthermore, it would been obvious to one of ordinary skill in the art at the time the invention was made to have the plurality of continuity wires be spaced about 90 degrees from one another, about 60 degrees from one another, about 45 degrees from one another or about 36 degrees from one another since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result-effective variable (e.g., the placement of the plurality of continuity wires in order to increase the probability of sensor conductor breakage upon being cut) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 14, Ref. A does not disclose that the plurality of continuity wires comprise at least one of four continuity wires spaced about 90 degrees from one another, 6 continuity wires 16Attorney Docket No. 9833-4885 spaced about 60 degrees from one another, 8 continuity wires spaced about 45 degrees from one another and 10 continuity wires spaced about 36 degrees from one another (figs. 1-4; the continuity wires are provided around the entire periphery of the sheath; therefore, some wires will be spaced 90 degrees apart, some 60 degrees apart, 45 degrees apart or 36 degrees from one another).  
Pope discloses that the sensor conductor placement affects the probability that the sensor conductor will be broken as a result of physical damage (col. 4 lines 18-58).  
Ref. A discloses that the plurality of continuity wires surround the exterior of the sheath.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of four continuity wires spaced about 90 degrees from one another, 6 continuity wires 16Attorney Docket No. 9833-4885 spaced about 60 degrees from one another, 8 continuity wires spaced about 45 degrees from one another and 10 continuity wires spaced about 36 degrees from one another in order to provide specific coverage of the inner sheath.  Furthermore, it would been obvious to one of ordinary skill in the art at the time the invention was made to have at least one of four continuity wires spaced about 90 degrees from one another, 6 continuity wires 16Attorney Docket No. 9833-4885 spaced about 60 degrees from one another, 8 continuity wires spaced about 45 degrees from one another and 10 continuity wires spaced about 36 degrees from one another since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result-effective variable (e.g., the placement of the plurality of continuity wires in order to increase the probability of sensor conductor breakage upon being cut) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (GB1037071A; cited in IDS) and Fuhrer (Pub. No. US 2020/0317070) as applied to claim 1 above and further in view of Auzanneau et al. (Pub. No. US 2016/0109394).
As to claim 18, Ref. A does not disclose that the first power conductor is arranged in a first generally helical configuration having a first pitch and the plurality of continuity wires are arranged in a second generally helical configuration having a second pitch where the first pitch and the second pitch are about same.  
Auzanneau discloses adjusting the pitch of the plurality of continuity wires (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first power conductor be arranged in a first generally helical configuration having a first pitch and the plurality of continuity wires be arranged in a second generally helical configuration having a second pitch where the first pitch and the second pitch are about same since it was known in the art that adjusting the pitch of the plurality of continuity wires increases or decreases the surface covered by the continuity wires (¶0067-0069 of Auzanneau).
As to claim 19, Ref. A does not disclose that the first power conductor is arranged in a first generally helical configuration having a first pitch and the plurality of continuity wires are arranged in a second generally helical configuration having a second pitch where the first pitch and the second pitch are different.  
Auzanneau discloses adjusting the pitch of the plurality of continuity wires (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first power conductor be arranged in a first generally helical configuration having a first pitch and the plurality of continuity wires be arranged in a second generally helical configuration having a second pitch where the first pitch and the second pitch are different since it was known in the art that adjusting the pitch of the plurality of continuity wires increases or decreases the surface covered by the continuity wires (¶0067-0069 of Auzanneau).
As to claim 20, Ref. A does not disclose that the first power conductor is arranged in a first generally helical configuration having a first pitch and the plurality of continuity wires are arranged in a second generally helical configuration having a second pitch where the first pitch is greater than the second pitch.  
Auzanneau discloses adjusting the pitch of the plurality of continuity wires (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first power conductor be arranged in a first generally helical configuration having a first pitch and the plurality of continuity wires be arranged in a second generally helical configuration having a second pitch where the first pitch is greater than the second pitch since it was known in the art that adjusting the pitch of the plurality of continuity wires increases or decreases the surface covered by the continuity wires (¶0067-0069 of Auzanneau).

Claim(s) 21-27, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (GB1037071A; cited in IDS) and Fuhrer (Pub. No. US 2020/0317070) as applied to claim 1 above and further in view of McNutt et al. (Patent No. 10,388,429).
As to claim 21, Ref. A does not disclose a fiber optic cable.  
McNutt discloses a hybrid cable (fig. 1) comprising a conductive core 105 surrounded by a plurality of optical fibers 135.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Ref. A include a fiber optic cable as similarly taught by McNutt in order to provide a hybrid cable having power and communication signals.
As to claim 22, Ref. A does not disclose a plurality of optical fibers.  
McNutt discloses a hybrid cable (fig. 1) comprising a conductive core 105 surrounded by a plurality of optical fibers 135.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Ref. A include a plurality of optical fibers as similarly taught by McNutt in order to provide a hybrid cable having power and communication signals.
As to claim 23, Ref. A in view of McNutt discloses that the plurality of optical fibers are arranged in a plurality of groups of optical fibers 115.  
As to claim 24, Ref. A in view of McNutt discloses that the optical fibers are arranged in twelve groups of fibers with each group comprising twelve optical fibers (fig. 1; col. 10 lines 16-28 of McNutt).  
As to claim 25, Ref. A in view of McNutt discloses that the plurality of groups of optical fibers are in a same layer surrounding the core (fig. 1; McNutt).
Ref. A in view of McNutt does not disclose that the plurality of groups of optical fibers are in a same layer of the cable as the plurality of continuity wires.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of groups of optical fibers in a same layer of the cable as the plurality of continuity wires since it was known in the art to choose a placement of optical fibers based on design constraints such as shape, size, or access.
As to claim 26, Ref. A in view of McNutt does not disclose that the plurality of groups of optical fibers are at about a same radial distance from a center of the cable as the plurality of continuity wires.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of groups of optical fibers are at about a same radial distance from a center of the cable as the plurality of continuity wires since it was known in the art to choose a placement of optical fibers based on design constraints such as shape, size, or access.
As to claim 27, Ref. A does not disclose that the plurality of groups of optical fibers and the plurality of continuity wires are disposed radially outside of the first power conductor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of groups of optical fibers and the plurality of continuity wires are disposed radially outside of the first power conductor since it was known in the art to choose a placement of optical fibers based on design constraints such as shape, size, or access.
As to claim 37, Ref. A does not disclose first and second water blocking tape layers; and a corrugated laminated aluminum tape layer.
McNutt discloses first and second water blocking tape layers 140 (col. 11 lines 51-53); and a corrugated laminated aluminum tape layer (col. 12 lines 22-39 discloses a corrugated metallic armor layer that can be coated with a polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Ref. A include a first and second water blocking tape as similarly taught by McNutt in order to prevent water penetration into the core of the cable.
As to claim 38, modified Ref. A in view of McNutt discloses that the first water blocking tape layer is between the a concentric layer that includes the plurality of continuity wires and the first power conductor, the second power conductor, the third power conductor and the fourth power conductor (McNutt shows the water blocking tape layer being in-between the conductors 110 and the sheath 125), and wherein the second water blocking tape layer is between the concentric layer that includes the plurality of continuity wires and the corrugated laminated aluminum tape layer (McNutt shows the water blocking tape layer being in-between the conductors 110 and the corrugated metallic tape layer 145).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. A (GB1037071A; cited in IDS) and Fuhrer (Pub. No. US 2020/0317070) as applied to claim 30 above and further in view of Auzanneau et al. (Pub. No. US 2016/0109394).
As to claim 35, Ref. A does not disclose that the first power conductor is arranged in a first generally helical configuration having a first pitch and the plurality of continuity wires are arranged in a second generally helical configuration.
Auzanneau discloses adjusting the pitch of the plurality of continuity wires (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first power conductor be arranged in a first generally helical configuration having a first pitch and the plurality of continuity wires be arranged in a second generally helical configuration having a second pitch since it was known in the art that adjusting the pitch of the plurality of continuity wires increases or decreases the surface covered by the continuity wires (¶0067-0069 of Auzanneau).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (Pub. No. US 2021/0394629) in view of Fuhrer (Pub. No. US 2020/0317070).
As to claim 1, Haas discloses a cable comprising: 
One or more electrical lines (¶0001); and 
a plurality of continuity wires 11-12 (fig. 2) positioned radially outside of the one or more electrical lines such that a cut in the cable will sever one of the plurality of continuity wires before a cut into any one of the electrical lines can occur (¶0004, 0009, 0030, 0033).
However, Haas does not disclose a first power conductor, a second power conductor, a third power conductor, and a fourth power conductor; a plurality of continuity wires positioned radially outside of the first power conductor such that a cut in the cable will sever one of the plurality of continuity wires before a cut into any one of the first power conductor, the second power conductor, the third power conductor and the fourth power conductor can occur.
Fuhrer discloses a first power conductor A1, a second power conductor A2, a third power conductor B1, and a fourth power conductor B2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cable of Haas have plus and minus conductors (first, second, third, and fourth power conductors) as similarly taught by Fuhrer in order to provide a cable for transmitting electricity with improved transmission of heat (¶0014 of Fuhrer).
Haas discloses surrounding the entirety of the cable with continuity wires (¶0004, 0009, 0030, 0033).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the plurality of continuity wires be positioned such that a cut in the cable will sever one of the plurality of continuity wires before a cut into any one of the first power conductor, the second power conductor, the third power conductor and the fourth power conductor occur since it was known in the art that doing so protects all of the power conductors.   
As to claim 12, Haas discloses that the plurality of continuity wires comprises 2, 4, 6, 8 or 10 continuity wires (figs. 2-3).
As to claim 34, modified Haas in view of Fuhrer discloses that an insulating element 9 is between at least one of the first power conductor, the second power conductor, the third power conductor, and the fourth power conductor and at least one of the plurality of continuity wires without a conductive layer therebetween (figs. 1-3).
As to claim 36, Haas discloses that the plurality of continuity wires are connected in loops such that the plurality of continuity wires are disposed as pairs where a first continuity wire and a second continuity wire of the plurality of continuity wires are arranged as a first pair forming a first loop and a third continuity wire and a fourth continuity wire of the continuity wires are arranged as a second pair forming a second loop (figs. 1-3; ¶0029-0030).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haas et al. (Pub. No. US 2021/0394629).
As to claim 31, Haas discloses a cable (figs. 1-3) comprising: a plurality of power conductors 7 (¶0028); and a plurality of continuity wires 11, 12 (fig. 2) positioned radially outside of the plurality of power conductors such that a cut in the cable will sever at least one of the plurality of continuity wires before a cut into any one of the plurality of power conductors, wherein an insulating element 9 is between ones of the plurality of power conductors and ones of the plurality of continuity wires without a conductive layer therebetween.

Allowable Subject Matter
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 32, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses that the first plus power conductor and the second plus power conductor are adjacent one another and the first minus power conductor and the second minus power conductor are adjacent one another.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 33, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses that at least one of the plurality of continuity wires is adjacent to at least one of the plurality of power conductors.  None of the reference art of record discloses or renders obvious such a combination.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. 
Applicant argues that a person of ordinary skill in the art would not combine the cable arrangement of Fuhrer which includes cooling lines in contact with conductive cables with the cable design of Ref A. which has two insulated conductors that are well-spaced apart with a stuffing sheath therebetween.  The examiner respectfully disagrees.  Ref. A discloses a cable having safety shields or screens surrounding one or more conductors to detect deformation in the cable.  Fuhrer discloses a cable with a plurality of cables used to transmit power in a vehicle charging cable.  Therefore, it would have been obvious to modify the cable Ref A by having the one or more conductors be plus and minus conductors as similarly taught by Fuhrer in order to have a charging cable with safety shields or screens.  The number of conductors and their connections are dependent on its intended use.  For example, having multiple conductors with positive and negative poles is known in the field of charging cables for electric vehicles.
Applicant further argues combining the teachings of Ref. A and Fuhrer would destroy the heat dissipation and strain relief capabilities of Fuhrer and would add heat and strain problems to the cable of Ref. A.  The examiner respectfully disagrees.  Fuhrer discloses:
	“As a result of four conductor cables being provided, with two conductor cables in each case being assigned to a common electric potential, the surface of the conductor pairs, which are each assigned to an electric potential, is increased. In this case, the first conductor cable and the second conductor cable form a first conductor pair, which is assigned to a common electric potential, for example to the plus pole in the case of a charging cable realized as a d.c. voltage charging cable. The third conductor cable and the fourth conductor cable form a second conductor pair, which is assigned to a common electric potential, for example to the minus pole in the case of a charging cable realized as a d.c. voltage charging cable. Owing to the enlargement of the surface of the current-carrying cable, there is improved transmission of the heat, generated in the conductor cables as a result of ohmic losses, to the rest of the charging cable. Consequently, the charging cables have a lower temperature, such that the conductor cables can be used to transmit greater charging currents without the conductor cables and the charging cables themselves undergoing excessive heating. Consequently, by means of the charging cable according to the invention, it is possible to transmit increased charging currents without increasing the conductor cross sections of the conductor cables.”
Therefore, modifying Ref. A which can have multiple conductors to include a first conductor pair and a second conductor pair as similarly taught by Fuhrer allows for the transmission of increased charging currents without the cables themselves undergoing excessive heating.
Additionally, applicant argues the combination of Ref. A and Fuhrer fails to discloses or suggest “a plurality of continuity wires positioned radially outside of the first power conductor such that a cut in the cable will sever one of the plurality of continuity wires before a cut into any one of the first power conductor, the second power conductor, the third power conductor and the fourth power conductor can occur.”  Ref. A discloses surrounding an entirety of the sheath with continuity wires.  Therefore, modified Ref. A in view of Fuhrer would teach surrounding the inner conductors with continuity wires.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847